DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-18. Claims 17-18 were added, and claims 1, 13, and 16 were amended in the response filed 6/24/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Choi (WO 2016/208970, herein referred to as Choi ‘970, see English language equivalent US 2018/0076442), and Lee et al. (US 2017/0309915).
Regarding claim 1, Choi discloses an electrode stack including at least one positive electrode, at least one negative electrode, and at least one separator (abstract), and can be an electrode stack with a plurality of positive electrodes, a plurality of separator, and a plurality of negative electrodes ([0043]). Thus a [second] step of stacking to manufacture an electrode stack. A curved surface is formed [step of manufacturing a curved surface having a curvature radius] at a stack surface of the electrodes ([0044]); thus forming a curved surface on a top or bottom surface of the electrode stack (see Figs 1 and 4, [0044]). The positive electrode or the negative electrode and the separator constituting the electrode group or the electrode element are laminated together ([0018]). 
While Choi teaches stacking a plurality of stacked electrodes ([0043]), Choi does not explicitly disclose a [first] step of preparing a plurality of radical units, each of which is manufactured by alternately stacking an electrode and a separator, and using these plurality of radical units as the stacking elements in the second step [of stacking].
Ahn teaches an electrochemical element comprising electrochemical cells which are multiply stacked and wherein it is easy and convenient to manufacture ([0011], [0028]).  Ahn teaches an embodiment were electrochemical cells are made by stacking full cells (radical units) having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed between each stacked full cell ([0013]) and an embodiment were electrochemical elements are made by stacking A) a [first] bicell having a cathode, a separator, an anode, a separator, and another cathode sequentially as a basic unit [analogous to the first bi-cell having positive electrodes on opposite outermost ends thereof], B) a [second] bicell having an anode, a separator, a cathode, a separator, and another anode sequentially as a basic unit [analogous to the second bi-cell having negative electrodes on opposite outermost ends thereof], and C) a separator film interposed between each stacked bicells [analogous to a separate separator disposed between the first and second bi-cell] ([0014], [0039], Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of making and stacking a plurality of first and second bicells [radical units] with interposed separator films of Ahn with the making of the electrode stack of Choi for the purpose of making the electrochemical stack easy and convenient to manufacture. 
While Choi teaches a curving step ([0018]), modified Choi does not explicitly disclose wherein a third step of directly pressing an outer surface of the electrode stack to manufacture an electrode assembly having the curved surface having a curvature radius.
Choi ‘970 discloses a method of manufacturing an electrode assembly with a curvature radius (abstract). A stack is prepared having a negative electrode, a positive electrode, and a separator; the stack is compressed [laminated]; and then stacking and compressing at least two unit cells occurs in a jig ([0030]-[0034]). The unit cells are compressed with a curved jig ([0058]). The pressure and temperature applied during the pressing process is preferably the pressure of 150 to 500 kgF and the temperature of 10-90C ([0062]).
Because Choi is silent to details of the curving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curving using the pressing and heating with jigs of Choi ‘970 with the curving step of Choi to obtain the curved battery and have a reasonable expectation of success in forming the curved battery.
With regards to the limitations of 
“wherein, after the third step, the following expression is satisfied:
F1 + R ≤ F2,
wherein F1 is defined as a sum of bonding force remaining after the third step among bonding force between the electrode and the separator as bonding force generated before the third step, 
wherein R is defined as a sum of force by which the electrode and the separator are spread again so that shapes of the electrode and the separator return to shapes before the electrode stack is pressed in the third step, and 
wherein F2 is defined as a sum of bonding force additionally generated between the electrode and the separator within the electrode assembly by the third step”.
The instant specification teaches that the delamination phenomenon that is desired to be prevented depends on the temperature of the first step of bonding the electrodes and separators, particularly in a range of not less than 30C and not more than 70C (published paragraph [0067], [0110]). The instant specification also teaches the temperature of 30-70C in the first step is important ([0066]), and the pressing pressure of 400-800 kgf/cm2 and the temperature of 60-100C in the third step ([0070]-[[0073]) is also important in meeting the claimed expression. 
Choi ‘970 teaches, in the third step, the jigs press the unit cells with a pressure of 150 to 500 kgF ([0062], which overlaps the claimed range of 400-800 kgf/cm2, and presses the unit cells at a temperature of 10-90C ([0062]), which overlaps with the claimed temperature range 60-100C. Therefore, the combination of references renders obvious two of the points the instant specification teaches is important to meet the claimed expression. However, modified Choi does not explicitly disclose wherein, in the first step, the electrode and the separator are bonded to each other at a temperature of 30C to 70C.
Lee discloses a method of forming an electrode assembly comprising a negative electrode 1,2 and a positive electrode 1’,2’ sandwiching a porous coating layer 3 (separator) (abstract, [0031], Fig 1). After the electrodes are placed to sandwich the porous coating layer, the stack is laminated and may be performed at a temperature in the range of between 30-150C and/or pressure in the range of between 98,000 and 490,000 N/cm2 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 30-150C (including the range of 30-70C) for laminating of Lee with the bonding of modified Choi for the purpose of bonding the cell elements. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Lee) for the purpose of balancing the laminating/drying time and the cost of the laminating/drying.
Therefore, the combination of references teaches the three important factors in meeting the claimed expression, and therefore render obvious the claim limitation.
Regarding claim 3, modified Choi discloses all of the claim limitations as set forth above. Choi teaches that the curved surface may have a radius of curvature of 35 mm to less than 900 mm ([0014]), which encompasses the claimed range of between 70 to 200 mm. Further, Choi teaches that the curved battery pack may be used as a power source for a curved smart phone, a curved mobile device, a curved laptop computer, a curved tablet PC, a curved clock, a curved television, or curved glasses ({0034]); thus Choi reasonably suggests to one of ordinary skill in the art that the radius of curvature of the battery is a design choice in order for the battery to fit the desired powered product (i.e. curved smart phone, mobile device, laptop computer, tablet PC, clock, television, glasses) which have different space and curved diameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a radius of curvature in the range of between 70 to 200 mm to obtain the benefit of a curved battery which fits and powers the final product.
Regarding claim 4, modified Choi discloses all of the claim limitations as set forth above. Lee teaches that electrodes and separators [in the first step] are laminated together in a temperature range of 30-150C, which overlaps with the claimed range of 30 to 70C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a bonding temperature range, including the range of 30-70C of Lee as the temperature in the bonding step of modified Choi to obtain the laminated bicells. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Lee) for the purpose of balancing the laminating/drying time and the cost of the laminating/drying.
Regarding claim 5, modified Choi discloses all of the claim limitations as set forth above. Choi ‘970 teaches in the curved surface formation step, the jigs (pressing press) presses the electrode stack with a pressure of 150 to 500 kgF ([0062]), which overlaps with the claimed range of 400-800 kgf/cm2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressing pressure range, including the range of 400-500 kgF of Choi ‘970 as the pressure during the pressing step of modified Choi to obtain the curved electrode stack and have a reasonable expectation of success. In addition, because of the overlapping range, the pressure renders obvious the units of per centimeter-squared (/cm) because it is a battery that is being pressed and curved, and a similar force unit is expected to perform the same function. 
Regarding claim 6, modified Choi discloses all of the claim limitations as set forth above. Choi ‘970 teaches in the curved surface formation step, the jigs (pressing press) presses the electrode stack at a temperature of 10-90C ([0062]), which overlaps with the claimed temperature range 60-100C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature range, including the range of 60-90C of Choi ‘970 as the temperature during the pressing step of modified Choi to obtain the curved electrode stack and have a reasonable expectation of success.
Regarding claim 8, modified Choi discloses all of the claim limitations as set forth above. 
Ahn teaches an embodiment were electrochemical cells are made by stacking full cells having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed between each stacked full cell ([0013]) and an embodiment were electrochemical elements are made by stacking A) a bicell having a cathode, a separator, an anode, a separator, and another cathode sequentially as a basic unit [analogous to the first bi-cell having positive electrodes on opposite outermost ends thereof], B) a bicell having an anode, a separator, a cathode, a separator, and another anode sequentially as a basic unit [analogous to the second bi-cell having negative electrodes on opposite outermost ends thereof], and C) a separator film interposed between each stacked bicells [analogous to an insertion separator that is a separate separator from the separators in the radical units is disposed between adjacent first and second bi-cells] ([0014], [0039], Fig 6).
Regarding claim 9, modified Choi discloses all of the claim limitation as set forth above. Ahn teaches the first bicell having a cathode [positive electrode], a separator, an anode [negative electrode], a separator, and another cathode sequentially as a basic unit, and the second bicell having an anode [negative electrode], a separator, a cathode [positive electrode], a separator, and another anode sequentially as a basic unit ([0014]).
Regarding claim 10, modified Choi discloses all of the claim limitations as set forth above. Ahn teaches that the outermost-stacked bicell of the battery can either bicell 23 (first bicell) or bicell 24 (second bicell), and that the only difference being whether the unused electrode material is an anode or cathode ([0039]). Therefore, it would have been obvious to select bicell 23 (first bicell) as the outermost-stacked bicell. In addition, Ahn teaches an embodiment where the outermost bicells (either 23’ or 24’) have the outer electrode as a single-sided electrode (that is, the outermost current collector has only one side covered with active material) ([0040], Fig 7). Ahn teaches that when the bicells are stacked in this way with the single-sided outermost electrode there will be less proportion of unused electrode ([0039]-[0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outermost electrode be a single-sided electrode (with active material coated on only one side of the outermost current collector) for the purpose of reducing the amount of unused electrode.
Regarding claim 11, modified Choi discloses all of the claim limitations as set forth above. While Choi teaches a plurality of stacked electrodes ([0043]) and Ahn teaches an example of three stacked bicells (Fig 7), modified Choi does not explicitly disclose wherein in the stacking step, eight first bi-cells and seven second bi-cells are provided in the electrode stack. However, Ahn teaches that “as many cells as desired can be stacked” and “the number of unit cells to be stacked is designed and determined according to the desired capacity of the battery ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple first bi-cells and multiple second bi-cells, including eight first bi-cells and seven second bi-cells, to increase the capacity of the battery.
Regarding claim 18, modified Choi discloses all of the claim limitations as set forth above. Choi teaches a first step of preparing a radical unit having a plurality of electrode and separators [the electrode and the separator of the radical unit provided in plurality] and laminating ([0058], and see Fig 8, having electrodes 101 and 103, and separators 102). Lee teaches stacking the negative electrode, porous coating layer [separator], and positive electrode and laminating them together [all bonded to each other] at a temperature in the range of between 30-150C, which overlaps with the claimed range of 35 to 45C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a bonding temperature range, including the range of 35-45C of Lee as the temperature in the bonding step of modified Choi to obtain the laminated bicells. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 35-45C suggested by Lee) for the purpose of balancing the laminating/drying time and the cost of the laminating/drying.
Further, it is noted that the criticality of this narrowed range (35-45C) within the larger range (30-70C) has not been demonstrated.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Choi (WO 2016/208970, herein referred to as Choi ‘970, see English language equivalent US 2018/0076442), and Lee et al. (US 2017/0309915), as applied to claim 1 above, and further in view of Suh et al. (US 2016/0013458).
Regarding claim 2, modified Choi discloses all of the claim limitations as set forth above. Choi teaches the electrode stack further includes a fixing member (winding separator that is distinct from the separator constituting the electrode stack to maintain a relative distance between the radical units within the electrode stack) for securely maintaining a stacked structure of the electrode group, the electrode element, the positive electrode, the negative electrode, and/or the separator ([0026]). The fixing member may be a cohesive tape of an adhesive tape for wrapping some or all of the outer surface of the electrode stack ([0027]). 
While Choi teaches the fixing member, Choi does not explicitly teach that the fixing member is performed [winding step] between the second step and the third step.
Suh teaches a flexible secondary battery including an electrode assembly including a first electrode layer, a second electrode layer, and a separator (abstract). Suh further teaches that a protective layer (not shown) may be formed on an outermost surface of the electrode assembly 100, and may prevent or substantially prevent the electrode layers and separator from wrinkling when the electrode assembly is bent ([0061]). That is, Suh suggest positioning the protective layer on the electrode assembly prior to bending in order to prevent the wrinkling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the fixing member of Choi between the steps of stacking and bending because Suh teaches the benefit of preventing wrinkling of the electrodes and separator when a protective layer [fixing member] is positioned prior to the bending step.
With regards to the limitation of “wherein the force F2 comprises a sum (e1) of a bonding force between the electrode and the separator within the electrode stack, which is additionally generated in the third step, and a sum (e2) of the bonding force between the electrode stack and the winding separator, which is additionally generated in the third step”, as stated above, the instant specification teaches that the delamination phenomenon that is desired to be prevented depends on the temperature of the first step of bonding the electrodes and separators, particularly in a range of not less than 30C and not more than 70C (published paragraph [0067], [0110]). The instant specification also teaches the temperature of 30-70C in the first step is important ([0066]), and the pressing pressure of 400-800 kgf/cm2 and the temperature of 60-100C in the third step ([0070]-[[0073]) is also important in meeting the claimed expression. 
Therefore, the combination of references teaches the three important factors in meeting the claimed expression (as Choi ‘970 renders obvious the temperature and pressure of the third step, and Lee renders obvious the temperature of the first step), and therefore render obvious the claim limitation (see rationale provided in claim 1 above).
Regarding claim 7, modified Choi discloses all of the claim limitations as set forth above. Choi suggests that the fixing member can wrap all the outer surface which includes the curved surface ([0027]), therefore rending obvious the limitation of surrounding an entire circumference of the electrode stack. In addition, because Choi teaches that the fixing member improves yield and mass productivity as compared with a stacked type that is simply stacked [without the fixing member], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member wrap all the outer surface to obtain the benefit of improved yield and mass productivity.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Choi (WO 2016/208970, herein referred to as Choi ‘970, see English language equivalent US 2018/0076442), and Lee et al. (US 2017/0309915), as applied to claim 1 above, and further in view of Han et al. (US 2015/0113796).
Regarding claim 12, modified Choi discloses all of the claim limitations as set forth above. However, modified Choi does not explicitly disclose wherein in the third step, an end of the curved surface has a curvature radius 2 to 8% less than that of a central portion of the curved surface.
Han teaches a method of manufacturing a curved secondary battery having a primary shaping and a secondary shaping (abstract). In the primary shaping, the battery 100A is disposed in a first jig (having a lower and upper jig) and curved to have a curvature radius R (Fig 4, [0056]). Afterward in the secondary shaping, the battery 100B is disposed within a second jig 400 (having a lower jig and an upper jig) wherein the second jig has a curvature radius smaller than the curvature radius of the first jig ([0069], Figs 4-5). Therefore, the center of the battery (having undergone the primary shaping) is less curved (i.e. having a larger curvature radius) then the ends of the battery that are more curved (i.e. having a smaller curvature radius). That is, the end of the curved surface has a curvature radius less than that of a central portion of the curved surface. Han teaches by using two shaping steps, the stress generated in the battery may be smaller, and damage may be reduced ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two shaping steps of Han (thereby having an end of the curved surface with a smaller curvature radius than a central portion) with the curving method of modified Choi for the purpose of generating a smaller stress in the battery and reducing damage from the curving step.
With regards to the curvature radius 2 to 8% less [than that of the central portion of the curved surface], modified Choi does not explicitly disclose this limitation. However, as the amount of stress generated and potential damage is dependent upon the curvature radius difference between the primary and secondary shaping, with the amount of stress and potential damage increasing as curvature is decreased, the precise curvature difference (including 2 to 8%) would have been considered a result effective variable. As such, without showing unexpected results, the claimed curvature radius difference (2 to 8% less) cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curvature difference of Choi modified by Han (including the ends having a curvature radius 2 to 8% less than that of a central part) to obtain the desired balance between curve and stress and damage.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Choi (WO 2016/208970, herein referred to as Choi ‘970, see English language equivalent US 2018/0076442), Lee et al. (US 2017/0309915), and Suh et al. (US 2016/0013458).
Regarding claim 13, Choi discloses an electrode stack including at least one positive electrode, at least one negative electrode, and at least one separator (abstract), and can be an electrode stack with a plurality of positive electrodes, a plurality of separator, and a plurality of negative electrodes ([0043]). Thus a [second] step of stacking to manufacture an electrode stack. A curved surface is formed [step of manufacturing a curved surface having a curvature radius] at a stack surface of the electrodes ([0044]); thus forming a curved surface on a top or bottom surface of the electrode stack (see Figs 1 and 4, [0044]). The positive electrode or the negative electrode and the separator constituting the electrode group or the electrode element are laminated together ([0018]). 
While Choi teaches stacking a plurality of stacked electrodes ([0043]), Choi does not explicitly disclose a [first] step of preparing a plurality of radical units, each of which is manufactured by alternately stacking an electrode and a separator, and using these plurality of radical units as the stacking elements in the second step [of stacking].
Ahn teaches an electrochemical element comprising electrochemical cells which are multiply stacked and wherein it is easy and convenient to manufacture ([0011], [0028]).  Ahn teaches an embodiment were electrochemical cells are made by stacking full cells (radical units) having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed between each stacked full cell ([0013]) and an embodiment were electrochemical elements are made by stacking A) a [first] bicell having a cathode, a separator, an anode, a separator, and another cathode sequentially as a basic unit [analogous to the first bi-cell having positive electrodes on opposite outermost ends thereof], B) a [second] bicell having an anode, a separator, a cathode, a separator, and another anode sequentially as a basic unit [analogous to the second bi-cell having negative electrodes on opposite outermost ends thereof], and C) a separator film interposed between each stacked bicells [analogous to a separate separator disposed between the first and second bi-cell] ([0014], [0039], Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of making and stacking a plurality of first and second bicells [radical units] with interposed separator films of Ahn with the making of the electrode stack of Choi for the purpose of making the electrochemical stack easy and convenient to manufacture. 
While Choi teaches a curving step ([0018]), modified Choi does not explicitly disclose wherein a third step of directly pressing an outer surface of the electrode stack to manufacture an electrode assembly having the curved surface having a curvature radius.
Choi ‘970 discloses a method of manufacturing an electrode assembly with a curvature radius (abstract). A stack is prepared having a negative electrode, a positive electrode, and a separator; the stack is compressed [laminated]; and then stacking and compressing at least two unit cells occurs in a jig ([0030]-[0034]). The unit cells are compressed with a curved jig ([0058]). The pressure and temperature applied during the pressing process is preferably the pressure of 150 to 500 kgF and the temperature of 10-90C ([0062]).
Because Choi is silent to details of the curving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curving using the pressing and heating with jigs (including the temperature of 60-90C) of Choi ‘970 with the curving step of Choi to obtain the curved battery and have a reasonable expectation of success in forming the curved battery.
However, modified Choi does not explicitly disclose wherein, in the first step, the electrode and the separator are bonded to each other at a temperature of 30C to 70C.
Lee discloses a method of forming an electrode assembly comprising a negative electrode 1,2 and a positive electrode 1’,2’ sandwiching a porous coating layer 3 (separator) (abstract, [0031], Fig 1). After the electrodes are placed to sandwich the porous coating layer, the stack is laminated and may be performed at a temperature in the range of between 30-150C and/or pressure in the range of between 98,000 and 490,000 N/cm2 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 30-150C (including the range of 30-70C) for laminating of Lee with the bonding of modified Choi for the purpose of bonding the cell elements. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Lee) for the purpose of balancing the laminating/drying time and the cost of the laminating/drying.
With regards to a winding step by using a winding separator, Choi teaches the electrode stack further includes a fixing member (winding separator that is distinct from the separator constituting the electrode stack to maintain a relative distance between the radical units within the electrode stack) for securely maintaining a stacked structure of the electrode group, the electrode element, the positive electrode, the negative electrode, and/or the separator ([0026]). The fixing member may be a cohesive tape of an adhesive tape for wrapping some or all of the outer surface of the electrode stack ([0027]). 
While Choi teaches the fixing member, Choi does not explicitly teach that the fixing member is performed [winding step] between the second step and the third step.
Suh teaches a flexible secondary battery including an electrode assembly including a first electrode layer, a second electrode layer, and a separator (abstract). Suh further teaches that a protective layer (not shown) may be formed on an outermost surface of the electrode assembly 100, and may prevent or substantially prevent the electrode layers and separator from wrinkling when the electrode assembly is bent ([0061]). That is, Suh suggest positioning the protective layer on the electrode assembly prior to bending in order to prevent the wrinkling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the fixing member of Choi between the steps of stacking and bending because Suh teaches the benefit of preventing wrinkling of the electrodes and separator when a protective layer [fixing member] is positioned prior to the bending step.
Regarding claim 14, modified Choi discloses all of the claim limitations as set forth above. Choi teaches that the curved surface may have a radius of curvature of 35 mm to less than 900 mm ([0014]), which encompasses the claimed range of between 70 to 200 mm. Further, Choi teaches that the curved battery pack may be used as a power source for a curved smart phone, a curved mobile device, a curved laptop computer, a curved tablet PC, a curved clock, a curved television, or curved glasses ({0034]); thus Choi reasonably suggests to one of ordinary skill in the art that the radius of curvature of the battery is a design choice in order for the battery to fit the desired powered product (i.e. curved smart phone, mobile device, laptop computer, tablet PC, clock, television, glasses) which have different space and curved diameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a radius of curvature in the range of between 70 to 200 mm to obtain the benefit of a curved battery which fits and powers the final product.
Regarding claim 15, modified Choi discloses all of the claim limitations as set forth above. While Choi ‘970 teaches pressing in the third step carried out at a pressure of 150 to 500 kgF and a temperature range of 10-90C ([0062]), and Lee teaches laminating in the first step in a temperature range of 30-150C and/or pressure in the range of between 98,000 and 490,000 N/cm2 ([0065]), modified Choi does not explicitly wherein, when the radical units are stacked in the second step, a pressure is applied to the radical units that is equal to or less than 10% of a pressure of pressing the electrode stack in the third step.
However, Lee uses the term “or” for pressing with the pressure of 98,000 and 490,000 N/cm2 in the lamination step, and thereby reasonably suggests using less pressure when the laminating temperature is in the desired range of 30-150C ([0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use less pressure in the laminating step (including an amount equal to or less than 10% of a subsequent third step) of Choi modified by Lee for the purpose of reducing manufacturing costs and because Lee teaches the amount is optional.
Regarding claim 16, modified Choi discloses all of the claim limitations as set forth above. Choi teaches a first step of preparing a radical unit having a plurality of electrode and separators [the electrode and the separator of the radical unit provided in plurality] and laminating ([0058], and see Fig 8, having electrodes 101 and 103, and separators 102). Lee teaches stacking the negative electrode, porous coating layer [separator], and positive electrode and laminating them together [all bonded to each other] at a temperature in the range of between 30-150C, which overlaps with the claimed range of 35 to 45C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a bonding temperature range, including the range of 35-45C of Lee as the temperature in the bonding step of modified Choi to obtain the laminated bicells. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 35-45C suggested by Lee) for the purpose of balancing the laminating/drying time and the cost of the laminating/drying.
Further, it is noted that the criticality of this narrowed range (35-45C) within the larger range (30-70C) has not been demonstrated.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Choi (WO 2016/208970, herein referred to as Choi ‘970, see English language equivalent US 2018/0076442), Lee et al. (US 2017/0309915), and Suh et al. (US 2016/0013458), as applied to claim 13 above, and further in view of Han et al. (US 2015/0113796).
Regarding claim 17, modified Choi discloses all of the claim limitations as set forth above. However, modified Choi does not explicitly disclose wherein in the third step, an end of the curved surface has a curvature radius 2 to 8% less than that of a central portion of the curved surface.
Han teaches a method of manufacturing a curved secondary battery having a primary shaping and a secondary shaping (abstract). In the primary shaping, the battery 100A is disposed in a first jig (having a lower and upper jig) and curved to have a curvature radius R (Fig 4, [0056]). Afterward in the secondary shaping, the battery 100B is disposed within a second jig 400 (having a lower jig and an upper jig) wherein the second jig has a curvature radius smaller than the curvature radius of the first jig ([0069], Figs 4-5). Therefore, the center of the battery (having undergone the primary shaping) is less curved (i.e. having a larger curvature radius) then the ends of the battery that are more curved (i.e. having a smaller curvature radius). That is, the end of the curved surface has a curvature radius less than that of a central portion of the curved surface. Han teaches by using two shaping steps, the stress generated in the battery may be smaller, and damage may be reduced ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two shaping steps of Han (thereby having an end of the curved surface with a smaller curvature radius than a central portion) with the curving method of modified Choi for the purpose of generating a smaller stress in the battery and reducing damage from the curving step.
With regards to the curvature radius 2 to 8% less [than that of the central portion of the curved surface], modified Choi does not explicitly disclose this limitation. However, as the amount of stress generated and potential damage is dependent upon the curvature radius difference between the primary and secondary shaping, with the amount of stress and potential damage increasing as curvature is decreased, the precise curvature difference (including 2 to 8%) would have been considered a result effective variable. As such, without showing unexpected results, the claimed curvature radius difference (2 to 8% less) cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curvature difference of Choi modified by Han (including the ends having a curvature radius 2 to 8% less than that of a central part) to obtain the desired balance between curve and stress and damage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725